Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, Lines 7-10:  the limitation “and instructing a computer to fulfil functions of a fluid control diagnostic device comprising” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunita et al. (US PGPub 20170102095 A1) in view of Kucera et al.  (US PGPub 20130153041 A1).
 Regarding Claim 1, Kunita et al. discloses a fluid control device comprising: a fluid control valve (3) that displaces a valve body to control fluid; a flow rate measuring mechanism (2) configured to measure a flow rate of the fluid; a control circuit (41) configured to control the fluid control valve on a basis of the measured flow rate (Para. 42); and a fluid control valve diagnostic device (421), for the fluid control valv
Kucera et al. teaches having a memory (37 and Para. 36, where the memory can be located on the valve controller) that stores a displacement count sensed by the displacement sensor in order to provide the user with information regarding the health of the valve by monitoring the number of cycles, the time between the cycles and other abnormal patterns (Para. 87). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve of Kunita et al. with a memory as taught by Kucera et al. in order to provide the user with information regarding the health of the valve by monitoring the number of cycles, the time between the cycles and other abnormal patterns.
It would have been obvious to one having ordinary skill in the art before the time of filing to have “part of a circuit board of the control circuit and part of a circuit board of the fluid control valve diagnostic device are shared”, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Regarding Claim 2
Regarding Claim 4, the Kunita et al./Kucera et al. combination teaches a displacement count indicator (Kucera et al., Para. 47, where the displacement count indicator can be performed by the valve controller or be an electronic counter) that compares the displacement count stored by the memory with a predetermined count (Kucera et al., Para. 47), and when the displacement count exceeds the predetermined count, outputs a reporting signal indicating this (Kucera et al., Para. 51).  
Regarding Claim 5, Kunita et al. discloses Docket No. KKI19307PCTUSthe valve body related value is a calculated flow rate of the fluid, a set flow rate of the fluid, a drive voltage for displacing the valve body, or a current or a voltage outputted corresponding to a position of the valve body (Para. 40, the drive voltage).  
Regarding Claim(s) 7, the structural limitation of the apparatus described in the claim is recited in claim 1, with the exception of “a fluid control valve diagnostic storage medium storing a program, the program being used to diagnose the fluid control valve, and instructing a computer to fulfil functions of a fluid control diagnostic device”.
The Kunita et al./Kucera et al. combination teaches a fluid control valve diagnostic storage medium (Kucera et al., 26, where the memory is a part of the valve controller) storing a program (Kucera et al., 39), the program being used to diagnose the fluid control valve, and instructing a computer to fulfil functions of a fluid control diagnostic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753